DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Amended claims 1-20 as submitted on 5/12/22 were examined.  

Response to Arguments
	Applicant’s arguments directed at the amended claims were fully considered, but are moot in view of new rejections made below in response to the amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “The apparatus of claim” which lacks antecedent basis.  It appears that applicant had intended to amend claim 4 to depend on some other claim rather than claim 3, but accidentally forgot to indicate the new parent claim.  For purposes of examination, it will be assumed that claim 4 was meant to depend on claim 1 as it is the broadest parent claim of the apparatus claim set.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4-10, 15-16, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Basak et al (US 2019/0228155).
Claims 1, 10, 16, and 21:
	As per claim 1, Basak discloses an apparatus comprising:
a cache memory to store data (Fig 1 and paragraphs 11 and 25); and
a processor comprising prefetch circuitry to pre-fetch data to be stored in the cache memory (Fig 1 and paragraph 13), including:
cache set monitor circuitry to determine critical cache addresses to monitor to determine processes that retrieve data from the cache memory (paragraph 15); and
pattern monitor circuitry to monitor cache access patterns to the critical cache addresses to detect potential side-channel cache attacks on the critical cache addresses memory by an attacker process (paragraphs 11-12, 15, and 24; Monitoring selectable critical sets for access patterns is monitoring critical cache addresses.

Note that it is possible to view the entire system as shown in Figure 1 of Basak as the single claimed apparatus of claim 1, thus Basak would anticipate the limitations discussed above.  Alternatively, it would have also been obvious before the effective filing date of Basak’s claimed invention to modify the above teachings of Basak so that each of the components were embodied in a single apparatus, such as a central processing unit, by incorporating detector 100 seen in Fig 1 as part of CPU 102.  One of ordinary skill would have found this obvious to do because making separate things integral is obvious (see MPEP 2144.04(V)(B)).
The rejection of claim 1 applies, mutatis mutandis, to claims 10, 16, and 21.

Claim 4:
	Basak further discloses wherein the pattern monitor circuitry tracks type of ache accesses and access attributes to determine that a process attempting to access the cache is an attacker process (paragraphs 18 and 42).

Claims 5 and 20:
	As per claim 5, Basak further discloses wherein the pattern monitor circuitry generates an interrupt upon detection of a side-channel cache attack (paragraph 15; Hooked code runs when an interrupt is fired).
The rejection of claim 5 applies, mutatis mutandis, to claim 20.

Claim 6:
	As per claim 6, Basak further discloses wherein the pattern monitor circuitry transmits the interrupt to system software (paragraph 15; Hooked code runs when an interrupt is fired).

Claim 7:
	Basak further discloses wherein the system software performs one or more actions to mitigate the side-channel cache attack (paragraph 16).
Claim 8:
	Basak further discloses wherein the interrupt comprises a reason for exit and a domain identifier associated with each process that accessed the critical cache addresses (paragraphs 15-16 and 42).

Claims 9 and 15:
	As per claim 9, Basak further discloses wherein the pattern monitor circuitry implements a machine learning model to monitor the cache access patterns (paragraph 16).
The rejection of claim 9 applies, mutatis mutandis, to claim 15.


Claim 22:
	Claim 22 recites similar limitations as what’s found in claims 5 and 6 and is rejected for similar reasons discussed above.


Claim(s) 2-3, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basak et al (US 2019/0228155) in view of Roy et al (US 2017/0286302)
Claims 2, 11, and 17:
	As per claim 2, Basak does not disclose, but Roy makes obvious wherein the cache set monitor circuitry checks protection key permissions via protection key bits (paragraphs 45-46).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Basak’s invention using Roy’s teachings so that the cache set monitor circuitry checks protection key permissions via protection key bits.  One skilled would have been motivated to do so as it would allow detection of another type of anomaly associated with software that access virtual pages associated with key bits for events.
The rejection of claim 2 applies, mutatis mutandis, to claims 11 and 17.

Claims 3 and 18:
As per claim 3, Basak further discloses a translation lookaside buffer (paragraphs 25-26).  Further, Roy discloses a translation lookaside buffer comprising a security bit including bit information to identify a page as being security critical (paragraphs 45-46).

Claim 12:
	Claim 12 further recite similar limitations as claim 5 and is rejected for similar reasons discussed above. 

Claim 13:
	Claim 13 further recite similar limitations as claim 6 and is rejected for similar reasons discussed above. 

Claim 14:
	Claim 14 further recite similar limitations as claim 8 and is rejected for similar reasons discussed above. 

Claim 19:
	As per claim 19, Roy further makes obvious wherein the cache set monitor circuitry determines a critical cache address as an address associated with a security critical page (paragraphs 46-47).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495